DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-17 are currently pending.  Group I claims 1-12 have been elected with traverse in the response filed on 11/02/2021. Claims 1-12 are currently under examination. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant's election with traverse of Group I claims 1-12 in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that the European examiner in the PCT application did not require a lack of unity or an election between the original claims. Since the application is a 371 application and the claims were not deemed to lack unity or require an election of species, this election of species requirement should be withdrawn. In addition the claims of the present invention would  appear to be part of an overlapping search area and the search and examination of the entire application would not place a serious burden on the examiner.  This is not found persuasive because the fact that the European examiner did not require a lack of unity or an election between the original claims is not an indication that such could not have been done or is not proper, it is only an indication that the examiner in the PCT application has not chosen to do so and this decision on the part of the European examiner is not binding on other examiners which examine the national stage of the application. Concerning the indication of the lack of a serious search burden, the searching the indicated groups of a method of making a polymer, a polymer (which can be different do to product by process limitations) and methods of using a polymer would all require different search terms an areas of the art and as such would provide a serious burden on the office. 


Claim Interpretation
4.	Concerning claim 1 the term abiabatic is interpreted to mean essentially adiabatic in that the polymerization is not cooled or heated. This corresponds with applicants indication of adiabatic in the specification (applicants specification pg 13 lines 17-25). 
Also concerning claim 1 the indication of polyacrylamide is interpreted such that the acrylamide monomer need not be present but that the polymer includes a (meth)acrylamide group monomer. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 5 the claim recites “IIIa) and” and then lists monomers (IIIA) and (IIIb) which renders the claims indefinite as it is not clear what is indicated to be present or what is mixed. 
Concerning claim 8 the claim recites “additionally up to 59.995 mol% of at least one water soluble, monoethylenically unsaturated monomer (C)” which renders the claim indefinite as it is not clear if this language requires that (C) is present or if this allows for (C) to be present in an amount of 0 mol%. 
Concerning claim 10 the claim recites ATBS which renders the claim indefinite as it is not clear what this monomer is.  For the purpose of art examination ATBS is interpreted to be 2-acrylamido-2-methylpropane sulfonic acid. 
Claim 9 is rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2, 4, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Langlotz (WO 2016/131940 A1; listed on IDS filed on 04/24/2020).
Concerning claim 1 Langlotz teaches a method of making an acrylamide polymer comprising a step of providing an aqueous monomer solution comprising 20 to 45% by weight based on the total  amount of all components of the solution of at least one ethylenically unsaturated monomer , at least one monomer being (meth)acrylamide, at least on initiator for free radical polymerization and at least one solvent comprising at least 50% by weight based on the overall solvent of water (pg 3 lines 40-45 
The monomer solution is indicate to include from 30 to 100% by weight of (meth)acrylamide (pg 8 lines 40-45) but preferably includes additional monomer including preferably 0.1 to 15% by weight of at least one monethylenically unsaturated hydrophobically associating monomer( pg 9 lines 1-15). This would indicate that the polymer which formed form the monomer solution would when this monomer is present be a hydrophobically associating polymer. 
The hydrophobically associating monomer is indicated to have a structure of (pg 10 lines 40-45)

    PNG
    media_image1.png
    83
    1042
    media_image1.png
    Greyscale

Where R5 is H or methyl, R9 is a single bond  or a divalent group selected form –(CnH2n)- –O-(Cn’H2n’)- or –CO(O)(Cn’’H2n’’)-, where n is from 1 to 6 and n’ and n’’ are each from 2 to 6. R9 is most preferably –O-CH2-CH2-CH2-CH2-(pg 11 lines 5-30). In the –(-CH2-CH(R10-O)x block  the R10 radicals are each independently H, methyl or ethyl, preferably H or methyl, with the proviso that at least 70 mol% of the R10 radicals are H. The number of alkylene oxide units x is a number from 10 to 50, preferably 12 to 40, more preferably 15 to 35, even more preferably 20 to 30 and, for example, about 22 to 25 (pg 11 30-40). In the second block-(-CH2-CH(R11 )-0-)y-, the R11 radicals are each independently hydrocarbyl radicals of at least 2 carbon atoms, for example 2 to 10 carbon atoms, preferably 2 or 3 carbon atoms (pg 12 lines 1-5) The number of alkylene oxide units y is a number from 5 to 30, preferably 8 to 25 (pg 12 lines 10-15). Z is a number from 0 to 5, for example 1 to 4, i.e. the terminal block of ethylene oxide units is thus merely optionally present (pg 11 lines 14-20). Preferably, R12 is H, methyl or ethyl, more preferably H or methyl and most preferably H (pg 11 lines 20-25). This corresponds to the claimed  monomer (B) of formula III. 

This monomer solution is polymerized to form a polymer gel ( pg 20 lines 25-30) and is conducted under adiabatic conditions and is preferably an adiabatic gel polymerization (pg 20 lines 39-45). The monomer solution is cooled to -5 to 5 °C preferably about 0 °C and then polymerized (pg 21 lines 8-11).  This gives the claimed temperature T1 which is less than 30 °C. During the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20). 
Langlotz teaches a particular macromonomer which is used in the polymerization examples which has a structure of (pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above which is terminated with a H atom and which includes an R11 group which is a hydrocarbly of 2 carbon atoms.  This macromonomer corresponds to the claimed monomer of formula (III). 
Langlotz particularly teaches an example of a polymerization which is indicated to be an adiabatic gel polymerization (pg 29 lines 35-45 and lines 1-5) which includes providing 146.36 g of a 50% solution of Na-ATBS (the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid), 2.8 of the macromonomer indicated above, 132.47 g of a 50% solution of acrylamide (pg 31 liens 35-45 and pg 32 lines 1-15). This solution was diluted to attain a desired monomer concentration of 37 % by weight and the monomer solution was adjusted to the initiation temperature of 2°C and then the polymerization initiators where added (pg 32 liens 5-15).  The temperature then rose to 80 to 90°C in about 25 minutes and a solid polymer gel was obtained (pg 32 lines 10-15). 

However acrylamide has a molecular weight of approximately 71.08 g/mol, and the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid has a molecular weight of approximately 229.24 g/mol.  The macromonomer has a specifically indicated structure which would allow for the estimation of molar mass of the macromonomer using the standard mass of each atom used, where carbon has a molecular weight of 12, oxygen has a molecular weight of 16 and Hydrogen has a molecular weight of 1.  Using these values the macromomer indicated above has an estimated molar mass of approximately 2500 g/mol from 46 oxygen atoms, 126 carbon atoms and 252 hydrogen atoms.  As such the monomer solution indicated above has 73.18 grams of Na-ATBS (50 % of the 146.36 solution), 66.235 g of acrylamide (50 % of the 132.47 g solution) and 2.8 grams of the macromonomer, which would correspond to 0.932837 mol of acrylamide, 0.319229 mol of Na-ATBS and 0.001120 mol of the macromonomer. This in turn corresponds to 74.41 mol% of acrylamide, 25.49 mol % of Na-ATBS and 0.0894 mol % of the macromonomer. These ranges of the monomers are within the claimed ranges of the monomers. Additionally monomers are present in an amount of 142.215 grams and 1.253236 moles.  This indicates that the monomers are present in an amount of 0.880488 mol/ 100 g of monomer.  At the concentration of 37 wt% of monomer in the solution of the example this means that 370 g of monomer are present per 1000 g of the solution.  This in turn with the molar amount of monomer present per mass of monomer would indicate that the monomers would be present in a concentration of 3.257806 mols/ kg.  This is within the claimed range of the concentration of monomers. 
As such the difference between the example of Langlotz and the claimed method is that the example of Langlotz indicates the temperature of the aqueous polyacrylamide gel T2 is 80 to 90°C (pg 32 lines 10-15) and does not specifically teach that the polymerization is within the claimed range of 45 to 80 °C.  

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
As such the example of Langlotz would teach the claimed T2 value and teach the claimed method. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale 
Alternatively in the event that the claimed T2 is not present, Langlotz teaches that during the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20).  This is an overlapping range with the claimed range of T2. Additionally the concentration of monomers in the monomer solution is indicated to be from 20 to 45 wt% (pg 18 lines 30-35). Given the concentration of monomers indicated in the example of Langlotz a monomer concentration of 20 wt% would corresponds to 200 g per kg of solution or a monomer concentration of 1.76245 mol/ kg which is also within the claimed range of the monomer concentration.  A 45 wt% monomer concentration would result in 3.965519 mol /kg.  As such the monomer concentration of Langlotz would provide an overlapping range with the claimed range. This would allow for the temperature T2 of the example of Langlotz to be decreased by decreasing the concentration of the monomers in the monomer solution due to the adiabatic nature of the polymerization. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the temperature of the aqueous polyacrylamide gel T2 after polymerization of the exemplary method of Langlotz to give the claimed range because Langlotz teaches an overlapping range with the claimed range of the temperature T2 and teaches an overlapping range of the monomer concentration with the claimed range which would allow for altering the final temperature of the adiabatic process. 
Concerning claim 2 As is indicated in the discussion of claim 1 Langlotz teaches an example having a concentration of monomers which is 3.230538 mols/ kg which is within the claimed range. 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Alternatively it would have been obvious to on alter the concentration of monomers in method of the example of Langlotz because Langtoz teaches an overlapping range with the claimed range of the monomer concentration. 
Concerning claim 4 Langlotz as is indicated above teaches that the monomers includes a macromonomer having the structure of 
(pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above in the discussion of claim which is terminated with a H atom and which includes an R11 group which is a hydrocarbyl of 2 carbon atoms which would be an ethyl group.  As such this monomer has the claimed structure of formula (III). 
Concerning claims 8-10 Langlotz as is indicated in the discussion of claim 1 above, teaches an exemplary method of making a polymer which includes a Na-ATBS (the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid) monomer.  25.47 mol % of Na-ATBS is present in the monomer solution as is indicated in the discussion of claim 1 above. 
Concerning claim 11 Langlotz further teachers that the exemplary method includes a drying step where the aquoues polyacrylamide gel is dried (pg 32 lines 15-25). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
7.	Claim 3, 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langlotz (WO 2016/131940).
Concerning claim 3 Langlotz teaches the method of claim 1 as is indicated in the discussion above. 
Langlotz teaches that before polymerization the monomer solution is cooled to -5 to 5 °C preferably about 0 °C and then polymerized (pg 21 lines 8-11).  This gives the claimed temperature T1 within the claimed range. Langlotz further teaches that during the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20).  This is an overlapping range with the claimed range. Additionally the concentration of monomers in the monomer solution is indicated to be from 20 to 45 wt% (pg 18 lines 30-35). Given the concentration of monomers indicated in the example of Langlotz a monomer concentration of 20 wt% would corresponds to 200 g per kg of solution or a monomer concentration of 1.76245 mol/ kg which is also within the claimed range of the monomer concentration.  A 45 wt% monomer concentration would result in 3.965519 mol /kg.  As such the monomer concentration of Langlotz would provide an overlapping range with the claimed range. This would allow for the temperature T2 of the example of Langlotz to be decreased by decreasing the concentration of the monomers in the monomer solution due to the adiabatic nature of the polymerization. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
2 after polymerization of the exemplary method of Langlotz to give the claimed range because Langlotz teaches an overlapping range with the claimed range of the temperature T2 and teaches an overlapping range of the monomer concentration with the claimed range which would allow for altering the final temperature of the adiabatic process. 
Concerning claim 5-7 Langlotz does not specifically teach that the there is a mixture of monoemrs having the indicated structures. 
Langlotz does however teach that there is at least one monethylenically unsaturated hydrophobically associating monomer (pg 9 lines 1-5) which would indicate that mixtures of these monomers can be present. 
The at least one hydrophobically associating monomer is indicated to have a structure of (pg 10 lines 40-45)

    PNG
    media_image1.png
    83
    1042
    media_image1.png
    Greyscale

Where R5 is H or methyl, R9 is a single bond or a divalent group selected form –(CnH2n)- –O-(Cn’H2n’)- or –CO(O)(Cn’’H2n’’)-, where n is from 1 to 6 and n’ and n’’ are each from 2 to 6. R9 is most preferably –O-CH2-CH2-CH2-CH2-(pg 11 lines 5-30). In the –(-CH2-CH(R10-O)x block  the R10 radicals are each independently H, methyl or ethyl, preferably H or methyl, with the proviso that at least 70 mol% of the R10 radicals are H. The number of alkylene oxide units x is a number from 10 to 50, preferably 12 to 40, more preferably 15 to 35, even more preferably 20 to 30 and, for example, about 22 to 25 (pg 11 30-40). In the second block-(-CH2-CH(R11 )-0-)y-, the R11 radicals are each independently hydrocarbyl radicals of at least 2 carbon atoms, for example 2 to 10 carbon atoms, preferably 2 or 3 carbon atoms (pg 12 lines 1-5) The number of alkylene oxide units y is a number from 5 to 30, preferably 8 to 25 (pg 12 
Langlotz further teaches that in a preferred embodiment a mixture of the at least two monomer of the formula may be used in which chase the R%, R9, R10, R11 R12 radicals and the indices x and y are the same in each case; only in one of the monomers z =0 while Z>0 in the other preferably 1 to 4 (pg 12 liens 10-20).   
Langlotz as is indicated above teaches that the exemplary method includes a monomer includes a macromonomer having the structure of 
(pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above in the discussion of claim which is terminated with a H atom and which includes an R11 group which is a hydrocarbyl of 2 carbon atoms which would be an ethyl group.  As such this monomer has the claimed structure of formula (IIIb).  Removing the terminal ethylene oxide units of this monomer would result in the claimed structure of formula (IIIa).  Therefore the preferred embodiment of this mixture would teach a mixture of formula IIIa and formula IIIb. 
It should be noticed that altering the structure of the monomer would alter the molar mass and so the mol% and moles present of the composition. Removing the 3.5 ethylene oxide units give a monomer having 42.5 oxygen atoms 119 carbon atoms and 238 hydrogen atoms for a molar mass of about 2346 g/mol. Using the mass amounts from the example of Langlotz this result in 0.931837 mol acrylamide, 0.319228 NaATBS and .001193521 mol of the macromer. This in turn is 74.412 mol% acrylamide, 25.492 mol% NaATBS and 0.0953 mol% macromere which is within the claimed ranges.  This gives 1.25331 mols of monomer per 142.215 g of monomer for 0.881278 mol per 100 g monomer and at a concentration of 3.258 mol/ Kg.  These values are within the claimed range and since both variations 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Langlotz to replace some the macromonomer of the example with an additional monomer having the same structure as the macromonomer of the example but not including the terminal Ethylene oxide units because Langlotz teaches that there is a preferable embodiment that where the hydrophobically associating monomer is a mixture of monomers which differ from one another only in that one has the terminal ethyleneoxide groups and one does not. 
Concerning claim 12 Langlotz further teaches that the drying of the aqueous polymer gel is a optional step ( pg 4 lines 15-20) and further teaches that the gels of the polymer  are typically used in an aqueous solution by dissolving in water (pg 28-lines 1-5). As such if the aqueous polyacrylamide gel is not subjected to the optional drying step then this would result in the claimed method of the aqueous polyacrylamide gel being dissolved in an aqueous fluid thereby obtaining an aqueous polyacrylamide solution. 
It would have been obvious to one of ordinary skill in the art at the time of filling to not perform the drying step to allow the aqueous acrylamide gel to be dissolved in an aqueous fluid because Langlotz teaches that the drying step in optional and teaches that the gel is most often dissolved in water to give an aqueous solution. 
Conclusion
8.	 Claims 1-12 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763